REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
The examiner called the applicant and the applicant agree to make the examiner’s amendment to make the claims allowable. 
In the art of record, Parker et al. (US 2016/0085381 A1) generally discloses the aspect of for use in a collaboration system, a network node comprising: a display having a physical display space, a user input device a processor and a communication port, the processor being configured with logic to, establish communication with one or more other network nodes store collaboration data identifying graphical targets having locations in a virtual workspace, the collaboration data including locations in the virtual workspace of the identified graphical targets; compute a mapping of a local client viewport having a location and dimensions in the virtual workspace to a local client screen space having dimensions in the physical display space, render on the local client screen space one or more graphical targets having locations within the local client viewport as a function of the mapping; and provide a user interface to: display viewport markers representing viewports in the virtual workspace, each viewport represented by the viewport markers defining an area in the virtual workspace having a location; and dimensions; and respond to an input indicating a selected viewport marker from the list of displayed viewport markers to: update the location and dimensions of the local client viewport to match the location and dimensions, in the virtual workspace, of the viewport represented by the selected viewport marker; and render on the local client screen space one or more graphical targets; having locations within the updated local client 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	display a list of viewport markers representing viewports in the virtual workspace, each viewport represented by the viewport markers defining an area in the virtual workspace having a location; the aspect wherein the viewports are predefined viewports, and update the local client viewport to match the location and dimensions, in the virtual workspace, of the predefined viewport represented by the selected viewport marker, regardless of whether a creator of the predefined viewport is actively viewing the predefined viewport.

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Fieldman Patent No.: 10126927 B1: facilitating a computer-supported collaborative session that includes at least two participants using different computing devices to view a canvas that is configured to contain objects added by one or more of the participants. 
ii. Edwardson., Pub. No: 20150331489: provided a collaborative display, comprising: displaying an image on a first display associated with a first computing device; providing a second computing device having a second display; mapping the coordinates of the second display to the first display; in dependence on a current location of the second display relative to the first display, controlling the display of content on the second display.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DI XIAO/Primary Examiner, Art Unit 2179